Citation Nr: 1412391	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-34 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for peripheral neuropathy of the upper and lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

While the RO has adjudicated the issue of entitlement to service connection for PTSD, the Board has characterized that portion of the appeal as encompassing any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for peripheral neuropathy of the upper and lower extremities was previously denied by the RO in a rating decision dated in March 2005, the Veteran did not perfect an appeal of that decision, and no new evidence pertinent to that claim was received by VA within the appeals period of the determination.

2.  New evidence received since the time that the March 2005 rating decision became final relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3.  The Veteran's current peripheral neuropathy of the upper and lower extremities is the result of in-service herbicide exposure.

4.  The Veteran's current tinnitus began in service.

5.  The Veteran has not had a hearing loss disability for VA purposes in either ear at any time since his March 2007 claim for service connection.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2013). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities have been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

A VA RO denied service connection for peripheral neuropathy of the upper and lower extremities in March 2005.  The Veteran appealed that decision in a May 2005 notice of disagreement, and the RO issued a statement of the case in May 2006.  However, the Veteran did not file a substantive appeal within 60 days of the statement of the case, and no new evidence pertinent to that claim was received by VA during that period.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the March 2005 decision.  Therefore, the March 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior final denial was the RO's finding that peripheral neuropathy did not begin in or shortly after service and was not, and could not be presumed to have been, related to service. 

Evidence submitted and obtained since the March 2005 rating decision became final includes a statement from the Veteran, received in February 2009, indicating that his numbness of the hands first began in the mid-1970s.  Prior to this, the Veteran's peripheral neuropathy symptoms had generally been noted to have begun in the mid-1980s, and the earliest such symptoms had ever been noted to have begun was in the late 1970s or early 1980s.

Without addressing the merits of this evidence, the Board finds that the February 2009 statement addresses the issue of whether peripheral neuropathy is related to service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  Accordingly, the claim must be reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Peripheral neuropathy

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, acute and subacute peripheral neuropathy is service-connected, even though there is no record of such disease during service, if it becomes manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent in service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the presumption, service connection may be established by showing that a disorder resulting in disability or death was in fact causally linked to exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The record reflects that the Veteran served in Vietnam during the Vietnam War.  He is therefore presumed to have been exposed to herbicides in service, including Agent Orange.  VA treatment records, including from November 2007, reflect continuing treatment for peripheral neuropathy of the upper and lower extremities.

The record does not reflect that peripheral neuropathy manifested until many years after service.  However, in a July 2004 letter, the Veteran's private neurologist, Dr. C.P.B., stated that, after examination, including electromyography (EMG), and treatment of the Veteran, it was Dr. C.P.B.'s opinion that the Veteran's neuropathy symptoms were due to herbicidal exposure during his service in Vietnam.  

Dr. C.P.B. explained that the type of neuropathy seen in the Veteran was usually seen in neuropathy of a toxic, metabolic etiology, that diabetes, heavy metal poisoning, B-12 levels, and lupus had been ruled out, and that herbicides were toxins of the peripheral nerves.  Furthermore, in August 2004, after examining the Veteran and reviewing the record, a VA physician stated that he agreed with Dr. C.P.B, and that it was as likely as not that the Veteran's peripheral sensory motor neuropathy was due to herbicidal exposure while in Vietnam.  In January 2006, the same VA physician reiterated this opinion, and stated that the only cause he could find for the Veteran's peripheral neuropathy was possible herbicide exposure while in Vietnam.  

There is no medical opinion contradicting the opinions of Dr. C.P.B. or the August 2004 VA physician.  Thus, the issue of whether peripheral neuropathy of the upper and lower extremities is due to in-service herbicide exposure is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that such current disability is related to service. Accordingly, service connection for peripheral neuropathy of the upper and lower extremities must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Tinnitus

As reflected in a July 2007 VA examination report, the Veteran asserts that he has had ringing in both ears since his service in 1969, which he believes was the result of noise exposure in Vietnam including mortar, artillery, and gun fire.  The Veteran's service personnel records reflect that he served in the 5th Special Forces Group (Airborne), 1st Special Forces, which engaged in combat with the enemy during his service in Vietnam.  As tinnitus due to noise exposure is consistent with the circumstances and conditions of such combat service, the Board finds the Veteran's assertion that tinnitus began in service to be credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  Furthermore, there is no evidence contradicting the Veteran's assertion that such tinnitus has persisted to the present.

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus began in service.  Accordingly, service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Bilateral hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

Audiological testing results from July 2007 and August 2007 VA examinations, conducted by a VA audiologist and physician, respectively, are of record.  Neither of these tests demonstrate auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz to be 40 decibels or greater, the thresholds for at least three of these frequencies to be 26 decibels or greater, or speech recognition scores using the Maryland CNC Test to be less than 94 percent for either ear.  Neither the Veteran nor his representative has identified any additional audiological test results or other such evidence that might show otherwise.

Thus, while the Board finds the Veteran's assertions of in-service noise exposure to be credible, and while he might perceive diminished hearing, the evidence reflects that he has not had a hearing loss disability for VA purposes in either ear at any time since his March 2007 claim for service connection.  Therefore, there can be no valid service connection claim for hearing loss.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  While his hearing may not be as good as it once was, it is still within a range of normal so it can not be said that the Veteran has "hearing loss" at this time.   

Accordingly, service connection for bilateral hearing loss must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration records have been obtained.  Also, the Veteran was provided VA audiological examinations in July and August 2007.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on his hearing loss claim.  The examinations were performed by an audiologist and a physician with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for peripheral neuropathy of the upper and lower extremities is reopened and, to that extent only, the appeal is granted.

Service connection for peripheral neuropathy of the upper and lower extremities is granted.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran was provided an examination for his claimed PTSD in October 2008.  The examiner determined that the Veteran did not have a diagnosis of PTSD on the basis that he did not have either a specific in-service stressor or combat activity.  The examiner commented that the Veteran did not witness others being wounded, injured, or killed, and did not have any significant response to a stressor such as fear of death or physical injury.  

However, in statements dated in March 2007 and January 2008, the Veteran clearly asserted that he witnessed others killed and wounded during his service in Vietnam from January 1969 to January 1970, and that he was afraid for his life on multiple occasions, including when he was shot at and experienced mortar attacks at his base.  Moreover, the Veteran submitted special orders verifying that he served in the 5th Special Forces Group (Airborne), 1st Special Forces, while in Vietnam, along with unit records reflecting combat operations and mortar attacks on base.  Based on this evidence, in August 2008, the RO Joint Services Records Research Coordinator made a formal finding of sufficient information to corroborate the Veteran's asserted stressors, including participation in combat operations, witnessing soldiers being killed or wounded in action, and base attacks.  

In light of this, the Veteran should be afforded another VA examination of his claimed acquired psychiatric disorder, to include PTSD, which adequately takes into account his verified in-service stressful events.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records related to any psychiatric disorder from the Atlanta VA Medical Center, dated from March 2009 to the present.  All records and responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

Following a review of the claims file and the examination results, the examiner should determine whether the Veteran has any acquired psychiatric disorder, to include PTSD.  If any such disability is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or higher) that any such disability is related to service.

The examiner is instructed to accept as credible any of the Veteran's reported in-service stressful events that are consistent with the circumstances and conditions of combat service in Vietnam from January 1969 to December 1969, to include witnessing soldiers being killed or wounded in action, and experiencing gunfire and mortar attacks.  Problems with the Veteran's credibility (if any) should be noted.     

A complete rationale for all opinions must be provided.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


